Citation Nr: 0326554	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for weight loss as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On August 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
provided an opportunity to supplement 
the record on appeal with any relevant 
evidence.  Thereafter, he should be 
asked to provide a list of the names 
and addresses of all post-service 
medical care facilities (hospitals, 
HMOs, etc.) who treated him for joint 
pain and weight loss as well as the 
names and addresses of any employers 
who had provided him with medical care 
(i.e., employment examination, 
insurance examinations, etc . . .).  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified, including ones for 
Maine Street Family Health and 
Fitzgerald Chiropractic Center.

2.  When the veteran responds to the 
above request for medical information, 
obtain the medical records from each 
health care provider and employer 
identified by the veteran, included ALL 
treatment records of the veteran's from 
the Batavia, Canandaigua, Rochester, 
Bath, and Buffalo VA medical centers, 
including complete copies of all 
Persian Gulf Examinations, as well as 
from Maine Street Family Health and 
Fitzgerald Chiropractic Center.

3.  If any of the above records can't 
be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his 
appeal without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.
Note:  As to the search for VA records, 
under 38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile."

4.  The Board intends to consider the 
following legal authority that may not 
have been fully considered by the 
agency of original jurisdiction: 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and 38 C.F.R. § 3.156 
(2001).  Please send a Rule of Practice 
903(c) 60-day notice letter to the 
veteran and his representative, 
enclosing a copy of the above legal 
authority.  Specifically, they need to 
be given notice of the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

5.  After associating with the record 
all evidence obtained in connection 
with the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a panel of 
two appropriate specialists.
a.  The examiners, prior to conducting 
the examination of the veteran, must 
review the claim's folder and must 
state that they did so prior to 
examining the veteran. 
b.  Thereafter, the examiners should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.
c.  All relevant testing should be 
accomplished.
d.  Thereafter, the examiners should 
provide a consensus opinion as to 
whether the veteran has joint pain 
and/or weight loss.  If he does, the 
examiners should determine whether the 
veteran has objective indications of 
chronic disability that cannot, by 
history, physical examination, or 
laboratory tests, be attributed to any 
known clinical diagnosis (including the 
veteran's service connected psychiatric 
disorder) and, if so, those objective 
indications should be identified.  
e.  Thereafter, the examiners should 
give an opinion as to the medical 
probability that any currently 
diagnosed joint pain and/or weight loss 
is due to an undiagnosed illness caused 
by the veteran's service in the Persian 
Gulf as opposed to some other known 
disability, such as the veteran's 
service connected psychiatric disorder.  
The above opinion must reconciled with 
all other opinions of record including 
the April 1999 VA examination report 
which included the following 
observation "[the veteran was] 
suffering from . . . multiple joint 
discomforts.  It was observed audibly 
that he does have frequent popping and 
snapping of his larger tendon cords 
around his major joints, which is 
associated, upon my impression, that he 
has tight hamstrings, tight calf 
muscles and a thin frame with minimal 
subcutaneous tissue for cushioning" and 
the June 1999 VA examination report 
which included the opinion that "[t]he 
most likely explanation for these 
chronic symptoms [including weight 
loss] in this [veteran] would be, 
again, his anxiety and depression, 
associated with PTSD." 
f.  If it is determined that there is 
no current disability, no chronic 
disability, a diagnosis of a specific 
disease process causing the disability, 
an opinion that either disability is 
caused by service connected psychiatric 
disorder, or an opinion that the 
disability was not caused by the 
veteran's service in the Persian Gulf, 
the examiner should expressly say so 
and provide detailed reasons for such 
opinions.  
g.  If the examiner concludes that the 
veteran's joint pain and/or weight loss 
is due to an undiagnosed illness, 
he/she should given an opinion as to 
whether the veteran's adverse 
symptomology equates to any of the 
criteria for a compensable 10 percent 
rating under 38 C.F.R. § 4.71a (ratings 
for injury or diseases of the 
musculoskeletal system) or 38 C.F.R. 
§ 4.114 (ratings for injury or diseases 
of the digestive system). 
h.  A legible report of examination 
must be associated with the record and 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





